          Case 4:20-cv-02391-MWB Document 10 Filed 08/11/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RUSSELL LEE X VANCE,                              No. 4:20-CV-02391

                Plaintiff,                            (Judge Brann)

         v.                                           (Magistrate Judge Mehalchick)

    THE GOVERNMENT OF THE
    UNITED STATES OF NORTH
    AMERICA,

                Defendant.

                                       ORDER

                                   AUGUST 11, 2021

        Plaintiff filed the instant action on December 21, 2020, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”1

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.2

        On June 28, 2021, Chief Magistrate Judge Karoline Mehalchick, to whom

this matter is jointly assigned, issued a thorough report and recommendation

recommending that the matter be dismissed.




1
     28 U.S.C. 636(b)(1)(B).
2
     28 U.S.C. 636(b)(1).
         Case 4:20-cv-02391-MWB Document 10 Filed 08/11/21 Page 2 of 3




       Plaintiff filed objections to the report and recommendation July 9, 2021.

When objections are timely filed, the District Court must conduct a de novo review

of those portions of the report to which objections are made.3 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.4 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”5 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.6

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.




3
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
4
    Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz,
    447 U.S. 667, 676 (1980)).
5
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report and
    recommendation)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                -2-
 Case 4:20-cv-02391-MWB Document 10 Filed 08/11/21 Page 3 of 3




AND NOW, IT IS HEREBY ORDERED that:

1.   Chief Magistrate Judge Mehalchick’s Report and Recommendation

     (Doc. 8) is ADOPTED in full.

2.   The complaint is DISMISSED without prejudice. Leave to amend is

     not granted.

3.   The Clerk of Court is directed to close the case file.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       Chief United States District Judge




                                 -3-
